219 Ga. 179 (1963)
132 S.E.2d 74
HUDON et al.
v.
NORTH ATLANTA et al.
22072.
Supreme Court of Georgia.
Argued June 10, 1963.
Decided July 3, 1963.
Bagwell & Hames, James A. Bagwell, for plaintiffs in error.
T. B. Higdon, contra.
DUCKWORTH, Chief Justice.
This case falls within the jurisdiction of the Court of Appeals since it is one for a declaration of the rights of the parties and shows that "the status of the respective parties pending the adjudication" should be maintained by the issuance of a temporary injunction. Felton v. Chandler, 201 Ga. 347 (39 SE2d 654); Milwaukee Mechanics' Ins. Co. v. Davis, 204 Ga. 67 (48 SE2d 876); Griffin v. Hardware Mut. Ins. Co., 212 Ga. 130 (91 SE2d 10). To make a case one for equity jurisdiction it must contain allegations and prayers for equitable relief. Decatur County v. Praytor, Howton & Wood Contr. Co., 36 Ga. App. 611 (137 S.E. 918); City of Summerville v. Georgia Power Co., 204 Ga. 276, 277 (3) (49 SE2d 661); Odom v. Atlanta & West Point R. Co., 204 Ga. 328 (1) (49 SE2d 821); U. S. Cas. Co. v. Georgia Sou. R. Co., 212 Ga. 569 (94 SE2d 422); Hollinshed v. Shadrick, 212 Ga. 624 (94 SE2d 705).
While there is a prayer for permanent injunction, the allegations are insufficient to authorize the grant of such relief, and if such a prayer alone determined jurisdiction, litigants could require *180 this court to review every case as being within the jurisdiction of the court as an equity matter by adding such a spurious prayer. Accordingly, the writ of error is
Transferred to the Court of Appeals. All the Justices concur.